UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) √ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June30, 2011 OR ⁫ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from Commission file number: 0-52577 FUTUREFUEL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 20-3340900 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification No.) 8235 Forsyth Blvd., Suite 400 St. Louis, Missouri63105 (Address of Principal Executive Offices) (805) 565-9800 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes√No⁫ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes√No⁫ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filer⁫ Accelerated filer √ Non-accelerated filer ⁫ (do not check if a smaller reporting company) Smaller reporting company⁫ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes⁫No√ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of August 9, 2011: 41,297,834 PART I FINANCIAL INFORMATION Item 1. Financial Statements. The following sets forth our unaudited consolidated balance sheet as at June30, 2011, our audited consolidated balance sheet as at December31, 2010, our unaudited consolidated statements of operations and comprehensive income for the three- and six-month periods ended June30, 2011 and June30, 2010, and our consolidated statements of cash flows for the six-month periods ended June30, 2011 and June30, 2010. FutureFuel Corp. Consolidated Balance Sheets As at June30, 2011 and December31, 2010 (Dollars in thousands) (Unaudited) June 30, 2011 December 31, 2010 Assets Cash and cash equivalents $ $ Accounts receivable, net of allowances of $10 Accounts receivable – related parties - Inventory Income taxes receivable - Prepaid expenses Marketable securities Restricted cash and cash equivalents - Other current assets Total current assets Property, plant and equipment, net Intangible assets 38 94 Other assets Total noncurrent assets Total Assets $ $ Liabilities and Stockholders’ Equity Accounts payable $ $ Accounts payable - related parties Income taxes payable - Current deferred income tax liability Deferred revenue – short-term Short position – marketable debt securities - Accrued expenses and other current liabilities Accrued expenses and other current liabilities - related parties 32 8 Total current liabilities Deferred revenue – long-term Contingent liability – long-term Other noncurrent liabilities Noncurrent deferred income tax liability Total noncurrent liabilities Total Liabilities Commitments and contingencies Preferred stock, $0.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.0001 par value, 75,000,000 shares authorized, 41,297,834 and 39,978,849 issued and outstanding as of June 30, 2011 and December 31, 2010, respectively 4 4 Accumulated other comprehensive income Additional paid in capital Retained earnings Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ The accompanying notes are an integral part of these financial statements. 2 FutureFuel Corp. Consolidated Statements of Operations and Comprehensive Income For the Three Months Ended June30, 2011 and 2010 (Dollars in thousands, except per share amounts) (Unaudited) Three Months Ended June 30, Revenues $ $ Revenues – related parties - Cost of goods sold Cost of goods sold – related parties Distribution Distribution – related parties Gross profit Selling, general and administrative expenses Compensation expense (inclusive of $502 and $0 of stock based compensation for the three months ended June 30, 2011 and 2010, respectively) Other expense Related party expense 71 35 Research and development expenses Income from operations Interest income Interest expense ) (5 ) Loss on marketable securities ) (4 ) Other (expense) income ) 18 Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive loss, net of tax of $(346) in 2011 and of $(41) in 2010 ) ) Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 3 FutureFuel Corp. Consolidated Statements of Operations and Comprehensive Income For the Six Months Ended June30, 2011 and 2010 (Dollars in thousands, except per share amounts) (Unaudited) Six Months Ended June 30, Revenues $ $ Revenues – related parties - Cost of goods sold Cost of goods sold – related parties Distribution Distribution – related parties Gross profit Selling, general and administrative expenses Compensation expense (inclusive of $502 and $0 of stock based compensation for the six months ended June 30, 2011 and 2010, respectively) Other expense Related party expense 70 Research and development expenses Income from operations Interest income Interest expense ) ) Gain/(loss) on marketable securities 58 (4 ) Other (expense) income ) 42 Income before income taxes Provision for income taxes Net income $ $ Earnings per common share Basic $ $ Diluted $ $ Weighted average shares outstanding Basic Diluted Comprehensive Income Net income $ $ Other comprehensive income, net of tax of $272 in 2011 and of $37 in 2010 60 Comprehensive income $ $ The accompanying notes are an integral part of these financial statements. 4 FutureFuel Corp. Consolidated Statements of Cash Flows For the Six Months Ended June30, 2011 and 2010 (Dollars in thousands) (Unaudited) Six Months Ended June 30, Cash flows provided by operating activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Provision for (benefit from) deferred income taxes ) Change in fair value of derivative instruments and marketable securities ) Loss on the sale of investments 4 Losses on disposals of fixed assets 27 42 Stock based compensation - Noncash interest expense 11 11 Changes in operating assets and liabilities: Accounts receivable ) Accounts receivable – related parties ) - Inventory ) ) Income taxes receivable Prepaid expenses Prepaid expenses – related parties - 23 Accrued interest on marketable securities ) (5
